DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see page 6, filed December 28, with respect to claim 9 have been fully considered and are persuasive.  The rejection of November 24, 2021 has been withdrawn. 

Status of the Claims
Claim 2 is cancelled.  Claims 1, 3-21 are present for examination.

Allowable Subject Matter
Claims 1, and 3-21 are allowed.
The following is an examiner’s statement of reasons for allowance: the closest prior art of record, Yu (US 2018/0337188), Ko (US Pat. No. 9,852,947), Bohr (US 2011/0156107), Xie (US 2015/0054078), Gwak (US 2019/0131171), Hsiao (US 2015/0279975) fail to disclose (by themselves or in combination) the following limitations in combination with the rest of the claim:
Regarding Claim 1 (from which claims 3-8 depend), wherein the dielectric contact spacer comprises first sidewalls contacting second sidewalls of the dielectric isolation region and third sidewalls of the contact plug.
Regarding Claim 9 (from which claims 10-14 and 21 depend), a dielectric contact spacer in, and forming a distinguishable interface with, the inter-layer dielectric, wherein the dielectric contact spacer is between, and comprises: a first sidewall contacting a second sidewall of the contact plug; and a third sidewall contacting a fourth sidewall of the dielectric isolation region.Claim 15 (from which claims 16-20 depend), a dielectric isolation region contacting at least one of the first gate dielectric and the first gate electrode, at least one of the second gate dielectric and the second gate electrode, the first contact spacer, and the second contact spacer.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GUSTAVO G RAMALLO whose telephone number is (571)272-9227.  The examiner can normally be reached on Monday-Friday 10am - 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allen L Parker can be reached on 303-297-4722.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 

/ALLEN L PARKER/Supervisory Patent Examiner, Art Unit 2819                                                                                                                                                                                                        

/G.G.R/Examiner, Art Unit 2819